FILED
                            NOT FOR PUBLICATION                             FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ZHIWEN HU,                                       No. 07-72866

              Petitioner,                        Agency No. A095-441-696

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 24, 2014**
                                Pasadena, California

Before: SILVERMAN and HURWITZ, Circuit Judges, and VINSON, Senior
District Judge.***

       Zhiwen Hu challenges the Board of Immigration Appeals’ denial of his

applications for withholding of removal and protection under the Convention

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable C. Roger Vinson, Senior District Judge for the U.S.
District Court for the Northern District of Florida, sitting by designation.
                                         -2-
Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252(a), and we

deny the petition.

      The BIA adopted the immigration judge’s decision and incorporated its own

reasoning. We therefore review both decisions. Vasquez-Hernandez v. Holder,

590 F.3d 1053, 1054 (9th Cir. 2010).

      Substantial evidence supports the IJ’s and BIA’s adverse credibility findings

under pre-REAL ID Act standards because there are “[m]ajor inconsistencies on

issues material to the alien’s claim of persecution.” Rizk v. Holder, 629 F.3d 1083,

1088 (9th Cir. 2011). Most significantly, Hu failed even to mention the existence

of his second wife in a pre-sentence report interview conducted prior to the

initiation of removal proceedings, although he did mention his earlier marriage and

his daughter. He was unable to explain this omission to the IJ despite that his

second wife and her forced abortion are central to his claims. Hu’s documentary

evidence is also suspect. For example, Hu’s divorce and marriage documents were

not issued contemporaneously with the subject events and all include the same

recent photograph. Based on these discrepancies and others, a reasonable

adjudicator would not be compelled to find Hu’s testimony or documentary

evidence credible. Id. at 1087; Kaur v. Gonzales, 418 F.3d 1061, 1064 (9th Cir.

2005) (“We accord special deference to an IJ’s credibility determination, and will
                                         -3-
only exercise our power to grant a petition for review when the evidence compels a

contrary conclusion.”) (internal quotation marks and alteration omitted).

Accordingly, Hu has not established he is entitled to withholding of removal or

relief under the Convention Against Torture. See Farah v. Ashcroft, 348 F.3d

1153, 1156–57 (9th Cir. 2003).

      The Court lacks jurisdiction to review the denial of Hu’s request for

voluntary departure. 8 U.S.C. § 1229c(f); Tovar-Landin v. Ashcroft, 361 F.3d

1164, 1166 (9th Cir. 2004). To the extent Hu raises a due process claim, that

argument was not presented to the BIA and is not considered by the Court. See

Segura v. Holder, 605 F.3d 1063, 1066 (9th Cir. 2010).

      PETITION DENIED.